Citation Nr: 0111891	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  The veteran has moved to Detroit, Michigan 
and his appeal is currently under the jurisdiction of the VA 
Regional Office (RO) in Detroit, Michigan.  The veteran's 
claims were remanded by the Board in a July 1997 decision.  
While on remand, the veteran's claim for service connection 
for a headache disorder was granted by the RO.  Accordingly, 
only the veteran's claim for a permanent and total rating for 
pension purposes is currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has been continuously employed, except for 
periods of time in which his alcohol and substance abuse 
caused him to be unemployed.

3.  The veteran's innocently acquired disabilities do not 
preclude him from securing and following a substantially 
gainful occupation consistent with his age, education, and 
occupational experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, 
4.17, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  No additional pertinent 
evidence has been identified by the veteran, and the Board 
therefore finds that the record as it stands is complete and 
adequate for appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
required for entitlement to a permanent and total rating for 
pension purposes.  The Board concludes that the discussions 
in the rating decisions, statement of the case, supplemental 
statement of the case, and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to disabilities that are not the result of the 
veteran's willful misconduct.  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2000).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established. The first is to establish that the veteran has a 
lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by providing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17).  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable as 40 percent or more, 
with a combined disability rating of at least 70 percent.  38 
C.F.R. § 4.16.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, or other related factors. 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b) (2000).

Evidence of record establishes that the veteran is 48 years 
old, completed the tenth grade, attended technical school for 
auto repair and cooking, and became a certified cook.  The 
record reveals that the veteran has been employed as a cook 
and laborer.  VA medical records show that the veteran has 
received several VA hospitalizations for alcohol and other 
substance abuse.  The record indicates that the veteran's 
most recent VA inpatient treatment for alcohol and substance 
abuse was in March 1997.  The VA medical records show some 
periods of unemployment due to alcohol and substance abuse.

The veteran was afforded a VA neurological examination in 
March 2000.  The veteran reported frontal headaches, vascular 
in quality that lasted up to 14 hours and occurring two to 
three times per week.  He reported that his headaches were 
severe and that taking aspirin provided no relief.  He 
obtained relief only by sleeping for four to eight hours.  He 
reported nausea and vomiting and photopsia on occasion with 
the headaches.  He stated that he had some lightheadedness, 
but no loss of consciousness.  The veteran stated that he 
worked as a cook and that he had not missed any work as a 
result of his headaches that year.  Neurological examination 
revealed no abnormalities.  The diagnosis was migraine 
disorder.

On VA psychiatric examination in May 2000 the veteran 
reported that he had finished the tenth grade.  He did not 
get a GED, but he went to school and became a certified cook.  
The veteran reported that he had been living with his sister 
since 1998.  The veteran gave a history of having worked 
mainly as a cook from 1985 to 1995.  He stated that he had 
not worked since 1998.  The veteran complained that he was 
feeling frustrated and that he slept poorly, only two hours a 
night.  He said that he was not happy because he had no place 
to stay except at his sister's place.  He reported that he 
felt a lot better when he had a job.  Objectively, the 
veteran was neatly dressed.  He was alert and oriented times 
three.  He was calm, cooperative, relevant, and spontaneous, 
with clear speech.  His affect was restricted.  His current 
mood was four out of ten.  The veteran had no active auditory 
or visual hallucinations.  His remote and recent memory were 
fair.  The veteran had fair judgment and insight was present.  
Subtraction and calculation ability, serial 7's were 
adequate.  Proverbs and abstract interpretation were 
adequate.  There was no evidence of psychosis.  The diagnoses 
included adjustment reaction, mixed emotions, alcohol 
abuse/dependence and history of cocaine dependence.  The 
veteran's global assessment of functioning (GAF) was 71.  The 
examiner stated that the veteran showed transient symptoms 
and expectable reactions to psychosocial stressors which were 
no more than a slight impairment in social and occupational 
functioning.  The examiner further stated that it was his 
opinion that psychologically the veteran could hold a job 
based on the history which revealed that he had been working 
on different kinds of jobs, with the majority related to 
cooking until 1997.

The veteran was afforded a VA orthopedic examination in May 
2000.  The veteran complained of a painful back in the middle 
and lower areas.  He complained of popping and stiff elbows.  
He reported discomfort of the hands.  He also complained that 
his heels hurt and that his toes felt cold and tingled.  
Examination revealed the veteran to have normal heel-toe gait 
and good posture.  The veteran had mild flat feet.  Tiptoeing 
was possible without any complaints.  There was no deformity 
or swelling of the feet.  There was a small surgical scar of 
the dorsum of the left foot, without tenderness.  His toes 
were straight and there were no calluses.  Both ankles were 
normal looking without any deformity or swelling.  There was 
no tenderness of the ankles.  Range of motion testing of the 
ankles revealed dorsiflexion of 10 degrees, plantar flexion 
of 20 degrees, inversion of 15 degrees and eversion of 5 
degrees.  Power against resistance was good and ankle pulses 
were palpable.  The veteran had normal lumbar lordosis.  His 
pelvis was symmetrical without any tilting.  There was no 
spasm of the paravertebral muscles.  There was no scoliosis 
or kyphosis.  Lumbar spine range of motion testing revealed 
extension from 0-25 degrees without any pain, and flexion was 
from 0-65 degrees without any pain.  Right and left lateral 
flexion were 20 degrees without any pain, and rotation was 20 
degrees without any complaints.  Both lower limbs were 
negative for any neurological deficiency and straight leg 
rasing was to 60 degrees on both sides, with complaint of 
back pain.  Lasegue test was negative.  Both elbows were 
normal looking.  There was no tenderness and the range of 
motion was full.  Extension was 0 degrees and flexion 145 
degrees.  Rotation was 80 degrees on both sides.  Examination 
of the hands revealed a surgical scar near the ulnar side of 
the right hand and also the dorsum of that hand.  The scars 
were not tender.  Finger movements were full and grip 
strength was good.  On the left side the distal phalanx of 
the ring finer was adducted about 10 degrees.  Joint motion 
was absent and it was in extension.  The rest of the hand, 
including the other fingers, was satisfactory, with good 
range of motion and grip strength.  Pinching was normal.  X-
rays revealed mild scoliosis of the spine.  X-rays of the 
hands, elbows, ankles, feet and spine revealed no arthritis.  
The diagnoses were: status subjective complaint of low back 
pain with manifested limitation of motion without any 
neurological deficiency; subjective complaint of bilateral 
elbow discomfort, no objective evidence of pathology; status 
residual of fracture of fourth metacarpal right hand with 
satisfactory healing and position; status gunshot injury left 
ring finger with deformity and ankylosis of the DIP joint; 
and normal feet and ankles without any arthritis or soft 
tissue calcification.  The examiner stated that there was no 
objective evidence of pain associated with the back, hands, 
elbows or ankles.  He noted that there was some functional 
loss of the distal interphalangeal joint of the left ring 
finger due to residual of gunshot injury.  The examiner was 
of the opinion that the condition of the veteran's back, 
hands, elbows and ankles did not significantly limit the 
function and ability of the affected areas.  The examiner 
further noted that there was no evidence of weakened movement 
or fatigability or incoordination due to back, hand, elbow, 
ankle and feet disabilities.  The examiner was of the opinion 
that the veteran was able to work despite the claimed 
disabilities of the back, hands, elbows, ankles, and feet.

In August 2000, the veteran was examined by VA to determine 
the nature and extent of any gastrointestinal, genitourinary 
and respiratory disabilities.  The veteran reported a kidney 
stone ten years previously.  He reported that he currently 
had frequency of urine about eight times a day and nocturia 
times two.  The veteran denied any incontinence of urine.  He 
denied any erectile dysfunction.  The veteran denied any 
history of acute nephritis.  The veteran denied 
hospitalization for urinary tract infection and he denied any 
malignancy of the urinary tract.  He stated that he had never 
been hospitalized for liver of gastrointestinal complaints.  
He asserted the he had been diagnosed with cirrhosis of the 
liver five years before.  He denied having any liver 
biopsies.  The veteran complained of right upper quadrant 
pain 5 out of 10 in severity which was intermittent, 
approximately twice a week.  The veteran denied nausea or 
vomiting associated with the pain.  He denied diarrhea.  He 
denied hematemesis, melena or hematochezia.  The veteran 
complained of a chronic productive cough of three to four 
years duration.  The cough was nocturnal, nightly, with dark 
sputum.  The veteran reported dyspnea on exertion and a daily 
wheeze, which he noticed about three or four years 
previously.  The veteran did not use any inhalers.  The 
veteran denied hospitalization or emergency room visits for 
gastrointestinal or respiratory symptoms.  The veteran was 
not oxygen dependent.  The veteran reported that he could 
shovel snow and that he was able to use a snowblower for 
cleaning the snow.  He developed shortness of breath with 
that activity.  He veteran did not mow the lawn.  He reported 
that a flight of stairs brought on shortness of breath.  The 
veteran denied any history of perinephrial vascular disease 
or varicose veins.

The veteran reported that he was a cook by profession, but 
was currently unemployed.  The veteran stated that he drank 
two pints of brandy per day and had had heavy alcohol 
dependency for the previous five years.

Examination revealed the veteran to have a heart of regular 
rate and rhythm.  S1 and S2 were heard.  S3 and murmur were 
not.  Examination of the lungs revealed resonant percussion 
note.  Breath sounds were clear and there were no wheezes or 
rales.  Liver dullness extended from the sixth intercostal 
space and the midclavicular line to three fingerbreadth below 
the costal margin.  There was no sign of peripheral vascular 
disease.  Dorsalis pedis and posterior tibial pulses were 
felt.  There was no pedal edema and no varicosities.  The 
veteran reported numbness of the toes of one-year duration.  
On examination of the extremities the veteran was able to 
feel pinprick and two-point discrimination.  Position senses 
were intact.

Pulmonary function tests showed mild obstructive airway 
disease with significant response to bronchodilator.  EKG 
showed 71 beats per minute and normal sinus rhythm.  EMG 
showed normal motor and sensory conduction studies of both 
lower extremities.  Liver enzymes showed elevated readings.  
Chest X-ray showed no active intrathoracic disease.  
Echocardiogram showed mild left ventricular hypertrophy with 
trace aortic regurgitation of no hemodynamic significance.  
E-A mitral flow reversals were suggestive of abnormal 
relaxation.  The diagnoses were: 1.  Alcoholic liver disease 
with fatty infiltration, no evidence of cirrhosis on CT scan; 
2.  History of kidney stone, resolved with no recurrence, 
with no evidence of kidney stone on CT scan and no evidence 
of hydronephrosis on the CT scan; 3.  Subjective complaints 
of tingling and numbness of the toes bilaterally, with normal 
EMG and nerve conduction studies; 4.  No history or evidence 
of peripheral vascular disease; 5.  Mild emphysema; 6.  No 
evidence of coronary artery disease, normal stress test at 
6.2 METS, and normal ejection fraction of 65-70 percent; 7.  
Mild macrocytic anemia secondary to alcohol dependency; and 
8.  Thrombocytopenia secondary to alcohol dependency.  The 
examiner stated that the veteran had alcohol-induced liver 
disease.  The examiner further stated that the veteran did 
not have any genitourinary disease or gastrointestinal 
disease at the present time.  The examiner noted that based 
on the examination, the veteran was employable.

The veteran submitted three employment verification reports 
(EVR's) in December 2000.  These documents, filled out by the 
veteran, show that the veteran had had income from employment 
every year since 1995.  The veteran reported employment 
income of $8000 from May 1995 to April 1996, and employment 
income of $7000 from May 1996 to April 1997.  On the second 
EVR, the veteran reported employment income of $8000 from May 
of 1997 to April of 1998, and employment income of $8000 from 
May of 1998 to April of 1999.  On the third EVR, dated by the 
veteran in November 2000 and received by the RO in December 
2000, the veteran reported employment income of $8000 from 
May 1999 to April 2000.  On that same EVR the veteran also 
reported employment income of $4000 from May 2000 to December 
30, 2000.

In a January 2001 rating action the RO assigned the veteran a 
30 percent rating for mild emphysema, a 30 percent rating for 
alcoholic liver disease with mild anemia and 
thrombocytopenia, a 20 percent rating for scoliosis and 
degenerative changes of the lumbar spine, a 10 percent rating 
for an adjustment reaction, and noncompensable ratings for 
right hand fracture, left ring finger wound, and migraine 
headaches.  In this rating decision the RO determined that 
the veteran had a combined disability rating of 70 percent 
due to all of his disabilities and that the veteran was 
employable despite his disabilities.

The Board notes that the medical evidence of record does show 
periods of unemployability due to alcohol and substance 
abuse.  However, the law provides that unemployability for 
pension purposes must be based on innocently acquired 
disabilities and not on disability resulting from the 
veteran's own willful misconduct.  See 38 U.S.C.A. § 1521.  
In these circumstances, the veteran's alcohol and substance 
dependence is willful misconduct which may not be considered 
in determining his eligibility for pension benefits.  See 38 
C.F.R. § 3.301 (b) and (c) (2000).

Ordinarily when evaluating a veteran's claim for nonservice-
connected pension benefits, the Board would conduct a 
comprehensive evaluation of each and every identified 
disability, both service-connected and nonservice-connected, 
and would provide a schedular evaluation in accordance with 
the Schedule for Rating Disabilities.  The Board will not do 
so in the present case because the most probative evidence of 
record indicates that the veteran is employed.

On VA examinations in May and August 2000 the veteran claimed 
that he was unemployed and that he had not worked since 1998.  
However, the Board finds that this does not establish that he 
is unemployable.  The Board notes that at the March 2000 VA 
examination the veteran reported that he was currently 
employed as a cook and that he had not lost any time from 
work in the previous year.  Furthermore EVR's submitted by 
the veteran in November 2000 show that the veteran has had 
significant employment income every year since 1995.  
Finally, the veteran's final EVR, dated in November 2000, 
indicates that the veteran earned, or would earn, $4000 
between May and December 2000 due to employment.  The EVR's 
show that the veteran was employed, if not when examined by 
VA in May and August 2000, immediately thereafter.   

Moreover, it is noteworthy that none of the extensive private 
and VA medical records in the claims file conclude that the 
veteran is unemployable.  No medical evaluation on file has 
ever concluded that the veteran has sufficient physical 
and/or mental disability to make it impossible for him to 
work.  Each of the four VA examiners who examined the veteran 
between March and August 2000 indicated that the veteran was 
employable despite his disabilities. 

Since the evidence of record indicates that the veteran is 
maintaining gainful employment, it is not shown that he has 
sufficient disability to render him permanently and totally 
incapable of any form of employment in accordance with the 
applicable laws and regulations.  Accordingly entitlement to 
a permanent and total rating for pension purposes is not 
warranted.


ORDER

Entitlement to a permanent and total rating for pension 
purposes is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

